EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16: An apparatus comprising at least one processor; and at least one non-transitory memory including computer program code; the at least one non-transitory memory and the computer program code configured to….
Claim 17: …wherein the repositioning signalling is indicative of where to reposition the at least one of the ambient-perceived direction or the voice-perceived direction and wherein the at least one non-transitory memory and the computer program code are configured to….
Claim 18: …wherein the at least one non-transitory memory and the computer program code are configured to….
Claim 19: …wherein the at least one non-transitory memory and the computer program code are configured to….
Claim 20: …wherein the at least one non-transitory memory and the computer program code are configured to….
Claim 26: An apparatus comprising at least one processor; and at least one non-transitory memory including computer program code; the at least one non-transitory memory and the computer program code configured to….

DETAILED ACTION
This action is in response to communications filed 5/2/2022:
Claims 16-35 are pending
Claims 1-15 are cancelled
Double patenting rejection is withdrawn in view of accepted TD filed 5/2/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 5/2/2022, with respect to claims 16-35 have been fully considered and are persuasive.  The rejection of 2/4/2022 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 16, 26, and 28, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Liu and Prins fail to explicitly teach the aspect of receiving a repositioning signal configured to change the presentation of the audio content regardless of (i.e independent) of… (as claimed in claims 16 and 28) [see also remarks pg. 20]. Claim 26 is allowed for the same rationale as 16 and 28. Claim 26 is being understood as the apparatus that sends the audio content (versus claims 16 and 28 as the receiver). The Examiner finds the arguments presented on pages 29-33 of the remarks regarding claim 26 to be persuasive in this regards. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651